UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2007 OR o TRANSITION PERIOD PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto Commission File Number:001-31896 THE WILBER CORPORATION (Exact Name of the Registrant as Specified in its Charter) New York 15-6018501 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 245 Main Street, Oneonta, NY 13820 (Address of Principal Executive Offices) (Zip Code) 607 432-1700 (Registrant’s Telephone Number Including Area Code) Securities Registered Pursuant to Section 12(b) of the Act: Common Stock, $0.01 par value per share (Title of Class) Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, or a non-accelerated filer.See definition of “Large accelerated filer and accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one). Large accelerated filero Accelerated filerx Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of August 3, 2007, there were issued and outstanding 10,569,182 shares of the Registrant’s Common Stock. Index THE WILBER CORPORATION FORM 10-Q INDEX PART I – FINANCIAL INFORMATION FORWARD-LOOKING STATEMENTS ITEM 1: Interim Financial Statements (Unaudited) Consolidated Statements of Condition Consolidated Statements of Income Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Income Consolidated Statements of Cash Flows Notes to Unaudited Consolidated Interim Financial Statements ITEM 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations A.General B.Financial Condition and Performance Overview C.Comparison of Financial Condition at June 30, 2007 and December 31, 2006 D.Comparison of Results of Operations for the Three Months Ended June 30, 2007 and 2006 E.Comparison of Results of Operations for the Six Months Ended June 30, 2007 and 2006 F.Liquidity G.Capital Resources and Dividends ITEM 3: Quantitative and Qualitative Disclosures about Market Risk ITEM 4: Controls and Procedures ITEM 4T: Controls and Procedures PART II – OTHER INFORMATION ITEM 1: Legal Proceedings ITEM 1A: Risk Factors ITEM 2: Unregistered Sales of Equity Securities and Use of Proceeds ITEM 3: Defaults Upon Senior Securities ITEM 4: Submission of Matters to a Vote of Security Holders ITEM 5: Other Information ITEM 6: Exhibits Signature Page Index to Exhibits 1 Index PART I – FINANCIAL INFORMATION FORWARD-LOOKING STATEMENTS When we use words or phrases like "will probably result," "we expect," "will continue," "we anticipate," "estimate," "project," "should cause," or similar expressions in this report or in any press releases, public announcements, filings with the Securities and Exchange Commission (the "SEC"), or other disclosures, we are making "forward-looking statements" as described in the Private Securities Litigation Reform Act of 1995.In addition, certain information we provide, such as analysis of the adequacy of our allowance for loan losses or an analysis of the interest rate sensitivity of our assets and liabilities, is always based on predictions of the future.From time to time, we may also publish other forward-looking statements about anticipated financial performance, business prospects, and similar matters. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements.We want you to know that a variety of future events and uncertainties could cause our actual results and experience to differ materially from what we anticipate when we make our forward-looking statements.Factors that could cause future results to vary from current management expectations include, but are not limited to, general economic conditions; legislative and regulatory changes; monetary and fiscal policies of the federal government; changes in tax policies, tax rates and regulations of federal, state and local tax authorities; changes in consumer preferences; changes in interest rates, deposit flows, cost of funds, demand for loan products, demand for financial services, and competition; changes in the quality or composition of the Company’s loan and investment portfolios; changes in accounting principles, policies, or guidelines; and other economic, competitive, governmental, and technological factors affecting the Company’s operations, markets, products, services, and fees. Please do not rely unduly on any forward-looking statements, which are valid only as of the date made.Many factors, including those described above, could affect our financial performance and could cause our actual results or circumstances for future periods to differ materially from what we anticipate or project.We have no obligation to update any forward-looking statements to reflect future events that occur after the statements are made, and we specifically disclaim such obligation. 2 Index ITEM 1:Interim Financial Statements (Unaudited) The Wilber Corporation Consolidated Statements of Condition (Unaudited) June 30, December 31, dollars in thousands except share and per share data 2007 2006 Assets Cash and Due from Banks $ 10,941 $ 12,742 Time Deposits with Other Banks 801 800 Federal Funds Sold 14,349 12,317 Total Cash and Cash Equivalents 26,091 25,859 Securities Trading, at Fair Value 1,554 1,625 Available-for-Sale, at Fair Value 216,096 228,959 Held-to-Maturity, Fair Value of $52,117 at June 30, 2007, and $61,310 at December 31, 2006 53,570 62,358 Other Investments 4,864 4,600 Loans Held for Sale 756 0 Loans 429,217 405,832 Allowance for Loan Losses (6,830 ) (6,680 ) Loans, Net 422,387 399,152 Premises and Equipment, Net 6,085 5,686 Bank Owned Life Insurance 15,485 16,108 Goodwill 4,639 4,518 Intangible Assets, Net 455 520 Other Assets 15,349 12,596 Total Assets $ 767,331 $ 761,981 Liabilities and Shareholders’ Equity Deposits: Demand $ 76,097 $ 71,914 Savings, NOW and Money Market Deposit Accounts 248,583 243,249 Certificates of Deposit (Over $100M) 93,910 101,025 Certificates of Deposit (Under $100M) 192,095 188,386 Other Deposits 23,952 24,470 Total Deposits 634,637 629,044 Short-Term Borrowings 14,325 18,459 Long-Term Borrowings 45,646 42,204 Other Liabilities 7,831 8,942 Total Liabilities 702,439 698,649 Shareholders’ Equity: Common Stock, $.01 Par Value, 16,000,000 Shares Authorized, and 13,961,664 Shares Issued at June 30, 2007, and December 31, 2006 140 140 Additional Paid in Capital 4,224 4,224 Retained Earnings 92,269 89,921 Accumulated Other Comprehensive Loss (4,035 ) (3,247 ) Treasury Stock at Cost, 3,392,482 Shares at June 30, 2007and December 31, 2006 (27,706 ) (27,706 ) Total Shareholders’ Equity 64,892 63,332 Total Liabilities and Shareholders’ Equity $ 767,331 $ 761,981 See accompanying notes to interim unaudited consolidated financial statements. 3 Index The Wilber Corporation Consolidated Statements of Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, dollars in thousands except share and per share data 2007 2006 2007 2006 Interest and Dividend Income Interest and Fees on Loans $ 7,999 $ 7,471 $ 15,688 $ 14,781 Interest and Dividends on Securities: U.S. Government and Agency Obligations 2,399 2,428 4,840 4,868 State and Municipal Obligations 621 592 1,268 1,189 Other 101 60 202 120 Interest on Federal Funds Sold and Time Deposits 292 95 528 158 Total Interest and Dividend Income 11,412 10,646 22,526 21,116 Interest Expense Interest on Deposits: Savings, NOW and Money Market Deposit Accounts 1,285 885 2,501 1,758 Certificates of Deposit (Over $100M) 1,206 947 2,344 1,730 Certificates of Deposit (Under $100M) 1,947 1,710 3,822 3,348 Other Deposits 271 230 521 451 Interest on Short-Term Borrowings 127 133 307 333 Interest on Long-Term Borrowings 499 483 890 988 Total Interest Expense 5,335 4,388 10,385 8,608 Net Interest Income 6,077 6,258 12,141 12,508 Provision for Loan Losses 240 420 500 840 Net Interest Income After Provision for Loan Losses 5,837 5,838 11,641 11,668 Non-Interest Income Trust Fees 400 362 780 751 Service Charges on Deposit Accounts 483 406 901 813 Commissions Income 144 131 290 317 Investment Security Gains, Net 79 17 126 310 Net Gain on Sale of Loans 78 0 110 0 Increase in Cash Surrender Value of Bank Owned Life Insurance 154 141 303 273 Gain on Life Insurance Coverage 615 0 615 0 Other Service Fees 42 94 123 197 Gain on Disposal of Fixed Assets and Other Real Estate 0 0 359 0 Flood Grants 200 0 232 0 Other Income 151 200 264 340 Total Non-Interest Income 2,346 1,351 4,103 3,001 Non Interest Expense Salaries 2,407 2,323 4,747 4,713 Employee Benefits 760 839 1,371 1,438 Occupancy Expense of Bank Premises 402 401 867 855 Furniture and Equipment Expense 202 197 412 381 Computer Service Fees 186 193 377 397 Advertising and Marketing 140 126 251 229 Professional Fees 255 294 523 526 Loss on Disposal / Impairment of Fixed Assets 0 320 0 320 Other Miscellaneous Expenses 869 801 1,637 1,486 Total Non Interest Expense 5,221 5,494 10,185 10,345 Income Before Taxes 2,962 1,695 5,559 4,324 Income Taxes (555 ) (341 ) (1,203 ) (1,017 ) Net Income $ 2,407 $ 1,354 $ 4,356 $ 3,307 Weighted Average Shares Outstanding 10,569,182 10,966,692 10,569,182 11,055,820 Basic Earnings Per Share $ 0.23 $ 0.12 $ 0.41 $ 0.30 See accompanying notes to interim unaudited consolidated financial statements. 4 Index The Wilber Corporation Consolidated Statements of Changes in Shareholders' Equity and Comprehensive Income (Unaudited) Accumulated Additional Other Common Paid in Retained Comprehensive Treasury dollars in thousands except share and per share data Stock Capital Earnings Loss Stock Total Balance December 31, 2005 $ 140 $ 4,224 $ 86,900 $ (2,409 ) $ (21,138 ) $ 67,717 Comprehensive Income: Net Income - - 3,307 - - 3,307 Change in Net Unrealized Loss on Securities, Net of Taxes - - - (2,698 ) - (2,698 ) Total Comprehensive Income 609 Cash Dividends ($.095 per share) - - (2,118 ) - - (2,118 ) Purchase of Treasury Stock (6,366 ) (6,366 ) Balance June 30, 2006 $ 140 $ 4,224 $ 88,089 $ (5,107 ) $ (27,504 ) $ 59,842 Balance December 31, 2006 $ 140 $ 4,224 $ 89,921 $ (3,247 ) $ (27,706 ) $ 63,332 Comprehensive Income: Net Income - - 4,356 - - 4,356 Change in Net Unrealized Loss on Securities, Net of Taxes - - - (827 ) - (827 ) Change in Pension Asset, Net of Tax - - - 39 - 39 Total Comprehensive Income 3,568 Cash Dividends ($.095 per share) - - (2,008 ) - - (2,008 ) Balance June 30, 2007 $ 140 $ 4,224 $ 92,269 $ (4,035 ) $ (27,706 ) $ 64,892 See accompanying notes to interim unaudited consolidated financial statements. 5 Index The Wilber Corporation Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, dollars in thousands 2007 2006 Cash Flows from Operating Activities: Net Income $ 4,356 $ 3,307 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Provision for Loan Losses 500 840 Depreciation and Amortization 536 565 Net Amortization of Premiums and Accretion of Discounts on Investments 254 349 (Gain) Loss on Disposal / Impairment of Fixed Assets, net (352 ) 320 (Gain) on Life Insurance Coverage (615 ) 0 Available-for-Sale Investment Security Gains, net 0 (271 ) Other Real Estate Gains (7 ) 0 Increase in Cash Surrender Value of Bank Owned Life Insurance (303 ) (273 ) Net Decrease in Trading Securities 197 69 Net Gains on Trading Securities (126 ) (39 ) Increase in Loans Held for Sale (756 ) 0 Increase in Other Assets (1,960 ) (3,111 ) Decrease in Other Liabilities (1,324 ) (1,435 ) Net Cash Provided by Operating Activities 400 321 Cash Flows from Investing Activities: Net Cash Paid for Provantage Funding Corporation (165 ) 0 Proceeds from Maturities of Held-to-Maturity Investment Securities 8,732 3,954 Purchases of Held-to-Maturity Investment Securities 0 (4,954 ) Proceeds from Maturities of Available-for-Sale Investment Securities 26,457 17,045 Proceeds from Sales of Available-for-Sale Investment Securities 0 3,057 Purchases of Available-for-Sale Investment Securities (15,126 ) (13,705 ) Net Increase in Other Investments (264 ) (424 ) Change in Death Benefit Proceeds Receivable 1,541 0 Net Increase in Loans (23,251 ) (72 ) Purchase of Premises and Equipment, Net of Disposals (1,012 ) (245 ) Proceeds from Sale of Other Real Estate 27 0 Net Cash (Used by) Provided by Investing Activities (3,061 ) 4,656 Cash Flows from Financing Activities: Net Increase in Demand Deposits, Savings, NOW, Money Market and Other Deposits 8,999 12,730 Net (Decrease) Increase in Certificates of Deposit (3,406 ) 12,699 Net Decrease in Short-Term Borrowings (4,134 ) (6,586 ) Increase in Long-Term Borrowings 20,000 0 Repayment of Long-Term Borrowings (16,558 ) (5,177 ) Purchase of Treasury Stock 0 (6,366 ) Cash Dividends Paid (2,008 ) (2,118 ) Net Cash Provided by Financing Activities 2,893 5,182 Net Increase in Cash and Cash Equivalents 232 10,159 Cash and Cash Equivalents at Beginning of Period 25,859 18,417 Cash and Cash Equivalents at End of Period $ 26,091 $ 28,576 Supplemental Disclosures of Cash Flow Information: Cash Paid during Period for: Interest $ 10,329 $ 8,564 Income Taxes $ 2,210 $ 2,727 Non Cash Investing Activities: Change in Unrealized Loss on Securities $ (1,334 ) $ (4,419 ) Transfer of Loans to Other Real Estate $ (210 ) $ 0 Fair Value of Assets Acquired $ 609 $ 0 Fair Value of Liabilities Assumed $ 444 $ 0 See accompanying notes to interim unaudited consolidated financial statements. 6 Index The Wilber Corporation Notes to Unaudited Consolidated Interim Financial Statements Note 1.Basis of Presentation The accompanying unaudited consolidated interim financial statements include the accounts of The Wilber Corporation (the "Company"), its wholly owned subsidiaries Provantange Funding Corporation (“Provantage”), and Wilber National Bank (the "Bank"), and the Bank's wholly owned subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation.The accompanying unaudited consolidated interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. The preparation of financial statements in conformity with GAAP required management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.In the opinion of management, the unaudited consolidated interim financial statements include all necessary adjustments, consisting of normal recurring accruals, necessary for a fair presentation for the periods presented.The results for the periods presented are not necessarily indicative of results to be expected for the entire fiscal year or any other interim period. The data in the consolidated statement of condition for December 31, 2006 was derived from the Company's 2006 Annual Report on Form 10-K.The Annual Report on Form 10-K includes the Company's audited consolidated statements of condition as of December 31, 2006 and 2005, and the consolidated statements of income, consolidated statements of cash flows, and consolidated statements of shareholders’ equity and comprehensive income for each of the years in the three-year period ended December 31, 2006.That data, along with the unaudited interim financial information presented in the consolidated statements of condition as of June 30, 2007, the statements of income for the three- and six-month periods ended June 30, 2007 and 2006, and the statements of changes in shareholders' equity and comprehensive income and cash flows for the six-month periods ended June 30, 2007 and 2006, should be read in conjunction with the 2006 consolidated financial statements, including the notes thereto. Amounts in prior periods’ consolidated financial statements are reclassified when necessary to conform to the current period's presentation. Note 2.Earnings Per Share Basic earnings per share (“EPS”) are calculated by dividing net income available to common shareholders by the weighted average number of common shares outstanding during the period.Entities with complex capital structures must also present diluted EPS, which reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common shares.The Company does not have a complex capital structure and, accordingly, has presented only basic EPS. Note 3.Guarantees Stand-by letters of credit written are conditional commitments issued by the Bank to guarantee the performance of a customer to a third party.Those guarantees are primarily issued to support public and private borrowing arrangements, including bond financing and similar transactions.The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers.Since some of the letters of credit are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements.Stand-by letters of credit totaled $4,800,000 at June 30, 2007 and $4,200,000 at December 31, 2006. The estimated fair value of the Company’s stand-by letters of credit was $13,000 and $18,000 at June 30, 2007 and December 31, 2006, respectively.The estimated fair value of stand-by letters of credit at their inception is equal to the fee that is charged to the customer by the Company.Generally, the Company’s 7 Index stand-by letters of credit have a term of one year.In determining the fair values disclosed above, the fees were reduced on a straight-line basis from the inception of each stand-by letter of credit to the respective dates above. Note 4.Employee Benefit Plans Effective February 28, 2006, the Company's defined benefit pension plan was frozen.Under the frozen plan, no future benefits will be accrued for plan participants, nor will any new participants be enrolled in the plan.This plan is sponsored by the Company's bank subsidiary.Prior to being frozen, the plan covered employees who had attained the age of 21 and completed one year of service.Although the plan was frozen, the Company mantains the responsibility for funding the plan.The Company's funding practice is to contribute at least the minimum amount annually to meet minimum funding requirements.An annual minimum contribution is not required in 2007 because the plan is more than 100% funded.Plan assets consist primarily of marketable fixed income securities and common stocks.Plan benefits are based on years of service and the employee’s average compensation during the five highest consecutive years of the last ten years of employment. The components of Net Periodic (Benefit) Cost, based on a measurement date as of the prior September 30, are: Three Months Ended Six Months Ended June 30, June 30, dollars in thousands 2007 2006 2007 2006 Service Cost $ 34 $ 103 $ 68 $ 209 Interest Cost 225 234 450 445 Expected Return on Plan Assets (331 ) (347 ) (662 ) (681 ) Net Amortization 33 34 65 53 Curtailment Expense 0 190 0 190 $ (39 ) $ 214 $ (79 ) $ 216 The Company recorded $39,000, net of tax, as amortization of amounts previously recognized in accumulated other comp- rehensive income. Note 5. Other Comprehensive Income The following is a summary of changes in other comprehensive loss for the periods presented: Three Months Ended Six Months Ended June 30, June 30, dollars in thousands 2007 2006 2007 2006 Unrealized Holding Losses Arising During the Period, Net of Tax (Pre-Tax Amount of ($2,155), ($2,986), ($1,334), and ($4,148)) $ (1,329 ) $ (1,823 ) $ (827 ) $ (2,533 ) Reclassification Adjustment for Gains Realized in Net Income During the Period, Net of Tax(Pre-Tax Amount of $0, ($74), $0, and ($271)) 0 (44 ) 0 (165 ) Change in Pension Asset (Pre-Tax Amount of $33, $0, $66, and $0) 20 0 39 0 Other Comprehensive Loss $ (1,309 ) $ (1,867 ) $ (788 ) $ (2,698 ) 8 Index Note 6.Income Taxes Effective January 1, 2007, the Company adopted the provisions of Financial Accounting Standards Board issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”).There was no cumulative effect related to adopting FIN 48. As of January 1, 2007, the Company’s liability for unrecognized tax benefit totaled $52,000, which would impact the Company’s effective tax rate if recognized or reversed.As a result of the expiration of the statute of limitations, it is reasonably possible that the unrecognized tax benefit will be reversed prior to December 31, 2007. The Company is currently open to audit by the Internal Revenue Service for the years ending December 31, 2003 through 2006. The Company’s New York State income tax return is open to audit for the years ending December 31, 2002 through 2006, and the Company is currently undergoing an examination by New York State for the tax years 2003 and 2004. The Company accounts for interest and penalties related to uncertain tax positions as part of its provision for federal and state income taxes. As of January 1, 2007, the Company had accrued $10,000 of interest related to uncertain tax positions.As of June 30, 2007, the total amount of accrued interest was $12,000. Note 7.Impaired Loans The following provides information on impaired loans for the periods presented: June 30, December 31, dollars in thousands 2007 2006 Impaired Loans $ 4,427 $ 1,896 Allowance for Impaired Loans 465 334 Average Recorded Investment in Impaired Loans (year to date) 4,328 1,597 At June 30, 2007, $4,366,000 of the impaired loans had a specific reserve allocation of $465,000 compared to $1,669,000 of total impaired loans at December 31, 2006 with a related reserve of $334,000. The following table sets forth information with regard to non-performing loans: June 30, December 31, dollars in thousands 2007 2006 Loans in Non-Accrual Status $ 2,918 $ 2,347 Loans Contractually Past Due 90 Days or More and Still Accruing Interest 37 182 Troubled Debt Restructured Loans 2,243 0 Total Non-Performing Loans $ 5,198 $ 2,529 The Company did not record any interest income related to non-accrual loans for the three- and six- month periods ended June 30, 2007.Had the loans in non-accrual status performed in accordance with their original terms, additional interest income of $67,000 and $145,000, respectively, would have been recorded for the three- and six- month periods ended June 30, 2007. Had the troubled debt restructured loans performed in accordance with their original terms, the Company would have recorded interest income of$59,000 and $117,000, respectively, for the three- and six-month periods ended June 30, 2007.Under the restructured terms, the Company recorded interest income of $61,000 and $122,000, respectively, for the three- and six-month periods ended June 30, 2007. 9 Index ITEM 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations A.
